United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2345
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                Sergio Valencia, Sr.,

                      lllllllllllllllllllllDefendant - Appellant.
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                             Submitted: May 14, 2018
                              Filed: August 6, 2018
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, BEAM and COLLOTON, Circuit Judges.
                              ____________

PER CURIAM.

      A jury convicted Sergio Valencia, Sr., of conspiracy to commit money
laundering and conspiracy to distribute methamphetamine. The district court1

      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.
sentenced him to 160 months’ imprisonment. On appeal, Valencia contends that his
convictions should be reversed because the district court made an evidentiary error
when it allowed testimony about the association between certain imagery and drug
trafficking. This court rejected virtually the same evidentiary argument in United
States v. Holmes, 751 F.3d 846 (8th Cir. 2014), so we conclude that the district court
did not abuse its discretion here.

        The charges against Valencia arose after police executed a search warrant at
Valencia’s house in California. Police discovered methamphetamine, drug records,
and approximately $4,000 in cash. Valencia was present and admitted that he
knowingly possessed the methamphetamine. At trial, a witness for the prosecution
testified that he transported methamphetamine from California to Nebraska for
Valencia at least six times, and that he deposited drug proceeds collected in Nebraska
into banks accounts controlled by Valencia and his family. Another witness also
participated in the cross-country deliveries and collections, and provided a
substantially similar account. The government presented bank records from
Valencia’s landscaping business and his immediate family that showed cash deposits
from Nebraska into the accounts during the time of the trips taken by the witnesses.

        The evidentiary dispute concerns a portrait of Jesus Malverde that was part of
a larger shrine of religious icons located in the living room of Valencia’s home. At
trial, two experienced narcotics investigators testified about the significance of Jesus
Malverde imagery. One testified that an image of Jesus Malverde is “considered
good luck” for narcotics dealers, and that the presence of such imagery would be
circumstantial evidence that a location was associated with drug trafficking. Another
explained that it was “folklore” that Jesus Malverde is “a patron saint of drug
dealers.” He opined that the presence of a Jesus Malverde image in a
residence—along with methamphetamine and large amounts of cash—would lead him
to believe it likely that someone in the household was involved in drug distribution.
The witnesses also acknowledged, however, that the presence of Jesus Malverde

                                          -2-
imagery by itself would not establish drug trafficking activity, and one officer
confirmed that Malverde was venerated by many people other than drug dealers.

       Valencia complains that the evidence should have been excluded as irrelevant
or unfairly prejudicial under Federal Rule of Evidence 401 or 403. This court
addressed virtually identical issues in Holmes. There, images of Jesus Malverde were
found in the home of a defendant accused of drug trafficking. At trial, a United States
Marshal testified as an expert on “the iconography of the Mexican drug underworld.”
Holmes, 751 F.3d at 849. He explained that Jesus Malverde was “a ‘narco-saint’
hailed as a ‘Mexican Robin Hood,’” but also noted that Malverde was a patron saint
of the poor and that many persons not associated with drug trafficking have statues
of Malverde. Id. We held that the testimony was properly admitted as relevant and
helpful on the modus operandi of drug dealers, because drug iconography in the
defendant’s home was “highly relevant,” and the witness testified that the
iconography alone did not indicate drug trafficking activity, so the testimony was not
unfairly prejudicial. Id. at 851.

       The district court’s ruling in this case was not an abuse of discretion in light
of Holmes. As in our prior decision, the witnesses were experienced narcotics
investigators who testified about the modus operandi of drug traffickers. They
opined that Jesus Malverde icons were associated with drug dealing, but did not
assert that the imagery by itself could establish drug trafficking. The prosecution’s
case involved substantial direct and circumstantial evidence of drug trafficking and
money laundering, and the testimony about iconography was a small piece of
circumstantial evidence concerning the residence where Valencia was found in
possession of methamphetamine and cash. Valencia argues that Holmes was wrongly
decided and prefers the rationale of United States v. Medina-Copete, 757 F.3d 1092
(10th Cir. 2014), and a concurring opinion in Holmes. But the district court ruled
permissibly under the law of the circuit, and there was no abuse of discretion in
admitting the evidence.

                                         -3-
The judgment of the district court is affirmed.
               ______________________________




                             -4-